PER CURIAM.
We have for review the consolidated cases of Ricks v. State, 578 So.2d 69, 70 (Fla. 4th DCA 1991), Regan v. State, 576 So.2d 1385, 1385 (Fla. 4th DCA 1991), and Preston v. State, 587 So.2d 1147 (Fla. 4th DCA 1991), in which the Fourth District Court of Appeal certified the following question of great public importance:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
We have jurisdiction pursuant to article V, section 3(b)(4) of the Florida Constitution. We recently answered this same question in the negative in Flowers v. State, 586 So.2d 1058 (Fla.1991). Accordingly, we quash the decisions below and remand these consolidated eases for reconsideration consistent with our opinion in Flowers. It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.